Winkler, J.
One of the grounds set out in the motion for a new trial is that shortly before the trial the accused had a conversation with the prosecuting witness, relative to what he would testify on the trial of the case, and was informed by the witness as to what his testimony would be, and that on the trial the witness testified differently from what he had previously stated.
This cannot be treated as good ground for granting a new trial. The witness was under no obligation to disclose what his testimony would be on the trial, nor could he know what might be drawn out of him on cross-examination. Further, the accused had no right to rely upon the state’s witness for evidence upon which he might be acquitted. Besides, there were several other witnesses present at the difficulty, and who testified in the case.
There was some apparent conflict in the testimony, but this matter was submitted to the jury under proper instructions, and, the jury having decided to give credit to one in preference to another, this court has no authority to disturb the verdict on this account, there being an abundance of evidence to support it. No sufficient error in the judgment is perceived as would warrant a reversal.
, Affirmed.